UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                 )
MICHAEL ANTHONY WEAVER,          )
                                 )
          PETITIONER,            )
                                 )
          v.                     )                             Civ. No. 13-cv-1622 (KBJ)
                                 )
JOSEPH PETTIFORD, Deputy Warden, )
                                 )
          RESPONDENT.            )
                                 )

                                      MEMORANDUM OPINION

         In October of 2013, pro se Petitioner Michael Anthony Weaver (“Petitioner”)

filed a Petition for a Writ of Habeas Corpus in which he challenged the legality of a

supervised release violation warrant that the U.S. District Court for the Eastern District

of Virginia allegedly issued in 2010, but which had never been executed. (Pet. for a

Writ of Habeas Corpus, ECF No. 1 (“Petition”), at 5). Before the Court at present is the

United States’ motion to dismiss the Petition, in which it argues that this action is moot

because “the violation warrant has been executed, the supervised release violation

petition has been dismissed, and the petitioner has been released from custody.” (Mot.

to Dismiss, ECF No. 5, at 1.)

         The Court advised Petitioner of his obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically

warned Petitioner that, if he did not respond to the motion by May 14, 2014, the Court

could treat the motion as conceded. (Order, ECF No. 6, at 1-2). 1 To date, the Petitioner

has neither filed an opposition to the motion, nor requested more time to file his
1
 The Court clerk mailed the order to the plaintiff at the last known address on file. Under Local Civil Rule
5.19(c)(1), litigants are required to advise the Court of any change of address.
opposition, nor advised the Court of any change of address. The Court, therefore, will

grant the United States’ motion as conceded and will DISMISS this action. An Order

accompanies this Memorandum Opinion.



Date: June 19, 2014                     Ketanji Brown Jackson
                                        KETANJI BROWN JACKSON
                                        United States District Judge